Citation Nr: 1648030	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  12-24 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) and dysthymia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to November 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO granted service connection for PTSD and dysthymia, and assigned an initial, 50 percent rating, effective November 5, 2009.  In February 2011, the Veteran filed a notice of disagreement (NOD) wherein he disagreed with the assigned rating.  In December 2011, the RO issued another rating decision in which the rating for the Veteran's service-connected psychiatric disability was increased to 70 percent, effective December 1, 2010.  In January 2012, the Veteran filed another NOD requesting an effective date for the 70 percent rating for his PTSD and dysthymia of  November 5, 2009.  In June 2012, the RO issued a rating decision in which a November 5, 2009 effective date for the  70 percent rating was granted. In June 2012, a Decision Review Officer (DRO) issued a statement of the case (SOC) which denied an increased rating above 70 percent for the service-connected psychiatric disability.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2012.

On his VA Form 9, the Veteran requested a Board video-conference hearing.  The requested  hearing was scheduled for September 24, 2015.  However, a Report of General Information (VA Form 21-0820) dated on September 24, 2015, documents that during a telephone conversation with the Veteran, he stated that he would not attend the scheduled hearing, and requested that the hearing be cancelled.
	
The Veteran's paper claims file has been converted into a paperless, electronic claims file via the Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All records in such files have been considered by the Board. 



FINDING OF FACT

In an October 2015 statement, prior to the promulgation of a decision in this appeal, the Board received written notification from the Veteran that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In October 2015, the Veteran's authorized representative submitted written correspondence forwarding a request from the Veteran that the pending appeal be withdrawn.  The Veteran's claim for a higher initial rating for his service-connected  psychiatric disability is the only claim pending before the Board.  Thus, no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this matter, and it must be dismissed.

In so finding, the Board acknowledges that, in November 2016, the Veteran's authorized representative submitted an appellate brief requesting that the Board either grant an increased rating for the Veteran's service-connected psychiatric disability, or remand in order to provide the Veteran with a contemporaneous VA examination.  However, as that submission post-dates the Veteran's request for withdrawal of the appeal-and there is no indication that the Veteran wishes the appeal to be reinstated-it has effectively been rendered null and void by the validly-filed withdrawal of appeal.  See 38 C.F.R. § 20.204(b). 


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


